Picture 0 [carbon_ex10z141.jpg] 

 

 

CONSULTING AGREEMENT

 

April 1, 2017

 

Big Star Capital 1

James B. Nelson, President

62 E Serene Avenue, Unit 215

Las Vegas, NV 89123

 

Dear Jim:

 

 This document serves as a letter agreement (the “Agreement”) for the consulting
relationship between Carbon Sciences, Inc. (the “Company”) and Big Star Capital
1, (the “Consultant”). 

 

Section 1. SERVICES TO BE RENDERED 

(a)  The Company is in the business of developing graphene-based

components for high-speed data transmission and acquiring information technology
services companies (the “Business”).  The Company desires and Consultant agrees
to provide services to the Company regarding various aspects of its business
(the “Services”).  The principal personnel from Consultant performing the
Services shall be James B. Nelson and shall represent the Company as Mergers &
Acquisitions Advisor, or other similar title.

 

Section 2. COMPENSATION AND TERM 

(a)   Consultant shall receive from Company a monthly fee of $15,000 .00 

payable at the end of each month.

(b) The Agreement shall commence on April 1, 2017 and continue on a  

month-to-month basis until terminated by either party with a 10-day prior
written notice.

 

Section 3. REIMBURSEMENT OF EXPENSES 

The Company shall reimburse Consultant for authorized expenses incurred

by Consultant in the performance of his/her duties provided that such expenses
are reasonable in amount, incurred for the benefit of the Company, and are
supported by itemized accountings and expense receipts submitted to the Company
prior to any reimbursement.

 

Section 4. CONFIDENTIALITY 

 Consultant shall hold in confidence and not disclose to any person or party any
of the valuable, confidential and proprietary business, financial, technical,
economic, sales, and/or other types of proprietary business information relating
to the Company (including all trade secrets), in whatever form, whether oral,
written or electronic (collectively, the “Confidential Information”), to which
Consultant has, or is given (or has had or been given), access as a result of
this engagement and the  

relationship between the Company and Consultant without appropriate protective
treatment of the applicable Confidential Information prior to its disclosure.
 Section 4 of this Agreement shall survive the termination of this Agreement.

--------------------------------------------------------------------------------

Section 5. OWNERSHIP 

 Consultant agrees that all ideas, concepts and designs related to the
Technology (“Intellectual Property”) as a result of this Agreement shall be the
sole property of the Company.  Consultant hereby assign to the Company all of
his/her right, title and interest in any such Intellectual Property, and
execute, acknowledge and deliver such instruments as are necessary to confirm
the ownership thereof by the Company. 

 

Section 6. INDEPENDENT CONTRACTOR 

 Consultant acknowledges that in performing Services pursuant to this Agreement,
Consultant 

 (a)  shall be an independent contractor and not an employee of the Company. 

 (b) shall not be entitled to participate in any fringe benefit programs
established by the Company for the benefit of its employees, and 

 (c) shall be solely responsible for paying prior to delinquency, and shall
indemnify, defend and hold the Company free and harmless from and against, all
income taxes, self-employment taxes, and other taxes (including any interest and
penalties with respect thereto) imposed on the fees and expense reimbursements
paid by the Company to Consultant pursuant to this Agreement. 

 

Section 7.  GENERAL PROVISIONS 

(a) This Agreement represents the entire understanding of the parties with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous understandings, whether written or oral, regarding the subject
matter hereof, and may not be modified or amended, except by a written
instrument, executed by the party against whom enforcement of such amendment may
be sought. 

(b) This Agreement shall be construed in accordance with, and governed by, the
laws of the State of Nevada, without regard to choice of law rules or the
principles of conflict of laws.  Venue for any action brought regarding the
interpretation or enforcement of this engagement shall lie exclusively in Clark
County, Nevada. 

 

Please confirm the foregoing is in accordance with your understandings and
agreements with the Company by signing below.  Accepted and agreed as of the
date first written above;

 

Company Consultant 

Carbon Sciences, Inc. Big Star Capital 1 

 

Picture 1 [carbon_ex10z142.jpg] 

_____________________________________ _______________________________________ 

William E. Beifuss, Jr., President James B. Nelson, Director 

 

Date:_____April 1, 2017_________Date: _______________________________ 

 

Mailing Address: Mailing Address: 

5511-C Ekwill Street 62 East Serene Avenue, Unit 215 

Santa Barbara, CA 93111 Las Vegas, NV 89123 